                                Case 5:20-cv-01313-NAM-ATB Document 1-1 Filed 10/21/20 Page 1 of 7

                                                         Exhibit A to the Complaint
Location: Syracuse, NY                                                                              IP Address: 71.115.211.213
Total Works Infringed: 58                                                                           ISP: Verizon Fios
 Work     Hashes                                                                UTC          Site         Published      Registered   Registration
 1        Info Hash:                                                            09/15/2020   Tushy        09/14/2020     09/29/2020   PA0002258682
          3191681C58BD7644E78F6498C50CEE6B723C5171                              00:48:42
          File Hash:
          7273028B35C11CBC3E3D63D233DBC281A469C7D11FDC41F8B4EA97149838ECD5
 2        Info Hash:                                                            08/26/2020   Tushy        11/22/2017     01/04/2018   PA0002069339
          637973CB536525CD32F7FFDC054B4E1B9742D7FA                              13:13:34
          File Hash:
          AF6B8F86DC6DC3818589C6CFBDFFDE20C3BDDD6BCD5EFDDB88A333A7C813FD1C
 3        Info Hash:                                                            08/26/2020   Vixen        06/13/2018     07/14/2018   PA0002128389
          EA3A1459FD63ECD6B26644B90833EB3BD0C7E235                              12:33:04
          File Hash:
          9B6D30AB5416FA0F28F38AE7FA2EAC0827AAEF8EB08070BAE6ADCC878CE352CA
 4        Info Hash:                                                            07/20/2020   Tushy        07/19/2020     08/03/2020   PA0002259103
          F251B140B55C8D7FDAE6896DA9ECCE126D7D463B                              16:46:08
          File Hash:
          9D370FFB1574B196DBBBE6C528FE01E285CC39D95318B71218BDDBC88C0C04AC
 5        Info Hash:                                                            06/30/2020   Tushy        12/17/2017     01/24/2018   PA0002101765
          95654EA216395D68AD3AE982AB8D52BFF7836A93                              05:26:47
          File Hash:
          F7F02E9DFA77E7795742E2B62EE9AF5C1C7DE368036484DD17F32B1008DD7713
 6        Info Hash:                                                            05/26/2020   Tushy        05/24/2020     06/16/2020   PA0002253262
          4A818509F55F0E620414BCDA3712A0F400D9D3E0                              18:31:50
          File Hash:
          0C463FFAD87A3BAA40991859C809C16DE5464F2147F77676293B3BA3D9BBF0F4
 7        Info Hash:                                                            05/11/2020   Tushy        05/10/2020     06/16/2020   PA0002253266
          F152BAAF736A9D7FA556D97D2D788D11ED13D754                              16:49:32
          File Hash:
          9D603C7BE1A60F6689543E4E48584201B70F2974F1F786E1808DD8B066EF7C5C
 8        Info Hash:                                                            04/26/2020   Tushy        04/26/2020     05/19/2020   PA0002241478
          EFC0D06BB2786E206708A7A75042661142C2EB8C                              19:27:12
          File Hash:
          5DCF34745AA40349E8AA5F2C8AA4367AB7B700C01E6F880DD4D82E54A785D1C1
                             Case 5:20-cv-01313-NAM-ATB Document 1-1 Filed 10/21/20 Page 2 of 7

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
9      Info Hash:                                                         04/13/2020   Tushy   04/12/2020   04/22/2020   PA0002237697
       56196B5F78F17FAFE7A7CA525ACCFC4F92B92186                           10:37:59
       File Hash:
       5ED499BFD32B58C718601CF47B15B76B1742AF8C8B65F3954ECC34D08531E1FA
10     Info Hash:                                                         04/10/2020   Tushy   12/12/2017   01/04/2018   PA0002069349
       2D77D2EA1B7AC46CDE6BA255AAEE31107E027A08                           02:49:52
       File Hash:
       F9A7372941DA252808B68887A5C34826B060F8D2FFE5E9E93B022A57762D4AB2
11     Info Hash:                                                         04/05/2020   Tushy   04/05/2020   04/17/2020   PA0002237308
       1F1B8BD1F3D9D5847BB26E26ADB226F324F7123F                           23:57:59
       File Hash:
       711437262819FD3697C79BE174A9BD84B89AA6C924B8C951765DD764F3A6116D
12     Info Hash:                                                         03/30/2020   Tushy   03/29/2020   04/15/2020   PA0002244963
       B705494A12DFACBD15BC7C0D1130A409D4066B0A                           11:21:56
       File Hash:
       B4E0B5D9AAEC093E493F239356663256B651CAE002FD12F59DAF88E8D58445AB
13     Info Hash:                                                         03/24/2020   Tushy   06/25/2017   07/07/2017   PA0002070817
       921AED6337A58B159CFAF9DADDFE2D91CDFF8AB3                           01:53:35
       File Hash:
       D45E1FE4B4D8D8B6D7CB6B66AEADA53D87B348462FACBD41FE3844D0D4E1B731
14     Info Hash:                                                         03/23/2020   Tushy   03/22/2020   04/15/2020   PA0002244961
       0D3828D1D8CA341965FE3F9022D9E1FAD543AE10                           14:17:27
       File Hash:
       875835DA69D950C7ABBBFC7ACCF0038B3504F21CE48F5E3E6348210E79F70D0B
15     Info Hash:                                                         03/17/2020   Tushy   03/16/2020   04/15/2020   PA0002244959
       01FFE2069B4726F71FBECB4D7DB2047ED047459E                           10:32:29
       File Hash:
       DE2431F8B774A7DC332E16466DBCF7B8F8B22B79FCE81BB615C78B82C619256D
16     Info Hash:                                                         03/09/2020   Tushy   03/06/2020   04/15/2020   PA0002244958
       F1DB7072A41E4295223FDAED630443CEECE27B49                           12:02:54
       File Hash:
       0049BF5E83A0ABB9B700CC5BBFA78D2A83AFF4F43EED8E45C007DB4907B877A6
17     Info Hash:                                                         02/24/2020   Tushy   07/15/2017   08/11/2017   PA0002075050
       CA6678C58C405A501AF293322491A7DBD8B843A4                           15:29:33
       File Hash:
       A5664AAB4E889A4354E95D9C223C29E65421511C3DE032A894BFA9FADBD58219
                             Case 5:20-cv-01313-NAM-ATB Document 1-1 Filed 10/21/20 Page 3 of 7

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
18     Info Hash:                                                         02/20/2020   Tushy   02/20/2020   03/18/2020   PA0002241623
       1E21B039620B80A3623EA7B88208B99A660E58A3                           20:53:04
       File Hash:
       98E6F965EBF0457FBD45D7FD2DE634060EC6255767B6F61144FA80FCE1456E43
19     Info Hash:                                                         02/17/2020   Tushy   02/15/2020   03/15/2020   PA0002240542
       519E5753FCA5BEA281DCAEADFE2C313B3171ECCC                           11:36:57
       File Hash:
       6B6B8FE99FA76C5387DAE9F96A7D0289282173422BE5C0D24D405080277E9723
20     Info Hash:                                                         01/17/2020   Tushy   01/16/2020   02/20/2020   PA0002237625
       8F83F6344A0A539C95C426D9DF3CEDA524D26BA6                           04:16:34
       File Hash:
       4CA8122218B2A93939DD20A2FE03EFE5C07FBA56D9E990E32C8BD213E7F58AE0
21     Info Hash:                                                         12/02/2019   Tushy   11/27/2019   01/03/2020   PA0002233434
       FC438B74A9693BB8EBE799B446A1322D74B0EE31                           17:01:00
       File Hash:
       0E9425AED4AEC18845A3AEF6203699C8529B8F237C21490741A5E280FA2DAAF9
22     Info Hash:                                                         11/12/2019   Tushy   11/07/2019   12/03/2019   PA0002232040
       7B710D64CD8D49B74250BACED263CDDA25957A1B                           17:38:53
       File Hash:
       BDDFD81DBE2DA530461103D98658B27E9A05CC76AD2F4946C31A687E7860DFBF
23     Info Hash:                                                         10/04/2019   Tushy   10/03/2019   10/21/2019   PA0002207743
       2790935D0DDF45B6A14998F294F73ADB0E22B337                           10:59:19
       File Hash:
       3D73B354345D90872E08995ABB7BCEF27BB2190026504F2D05D3086DD1B526E3
24     Info Hash:                                                         09/03/2019   Tushy   09/03/2019   09/13/2019   PA0002200699
       9D2983E999CB3DB626AE352700CB6D47351F2C64                           19:14:53
       File Hash:
       EB5D89557A2122D8D4CAFDA17C97B935D813DE91DFBDFFC9743397F44641BEA2
25     Info Hash:                                                         09/03/2019   Vixen   09/01/2019   09/17/2019   PA0002216134
       81CEC78AE99A723C68332182E337F15D1D260069                           01:07:41
       File Hash:
       6B874CEB340A267D580C6408BB5D0AFCA61276AC3FCF7EC21E47A16380A4D672
26     Info Hash:                                                         08/21/2019   Tushy   08/19/2019   08/26/2019   PA0002213301
       DE9C56DF13732B047B5E498C24EE5D12629FC867                           18:57:16
       File Hash:
       BEA05EE50E79F9781EB38166CD3983F76374223DA741713576C226FC96678D3C
                             Case 5:20-cv-01313-NAM-ATB Document 1-1 Filed 10/21/20 Page 4 of 7

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
27     Info Hash:                                                         08/14/2019   Tushy   08/14/2019   09/17/2019   PA0002216214
       272F1E7341F88B52B06AE1B28929520CF386CD59                           18:43:38
       File Hash:
       8CA823472CF7EBF46B0369A489E5725D990592BD98F55E0FC4B814CAF26C0C2A
28     Info Hash:                                                         08/10/2019   Tushy   08/09/2019   09/11/2019   PA0002199987
       9B0868ADF354DAA85E0ECB8C1DF783A6D1829660                           02:49:51
       File Hash:
       A054D0D2AA55E9326D3B0F091CE06AF5C4E95E0C686E69DEBD44C9F50FB47ACE
29     Info Hash:                                                         08/05/2019   Tushy   08/04/2019   08/22/2019   PA0002195508
       5DF8FA648DEEAE1D73E962DB195061E646F82B4E                           11:57:24
       File Hash:
       BA5A079E645206AA74CFD54D5EA02C345EB7CA9D87D07AE53C3DB2E8CC913CEE
30     Info Hash:                                                         07/31/2019   Tushy   07/30/2019   08/22/2019   PA0002195506
       2A91636F68C407FEE837629631C4C278682490BD                           02:01:20
       File Hash:
       699DA3A5BB79492080C653FBAFCB5F7440E6B80774D0C0D3CCC90C71BA753AA4
31     Info Hash:                                                         07/26/2019   Tushy   07/25/2019   08/22/2019   PA0002195515
       03C069E6AEB87AFBA7D5C238902F8B37E79B3A47                           10:51:54
       File Hash:
       D529C07D0BB9480ACA88916FA1E57CE98498A9620B6923EBD09F31BEF3E2ADB7
32     Info Hash:                                                         06/30/2019   Tushy   06/30/2019   07/17/2019   PA0002188300
       5C0D8ECA7365BEE319443F580FD34AFAA8ED2835                           23:43:58
       File Hash:
       C2018683EA9532C6F7C9389AF5BC6D4E6F65B7FE41A5A5370E7EE700531F4920
33     Info Hash:                                                         06/21/2019   Tushy   06/20/2019   08/27/2019   PA0002213262
       F0B209DFB13F6D5779C5D18C099E826BA8E6A219                           15:00:06
       File Hash:
       921EDF25C5C68F8AD39BF87557D287B77193558D402DE0322FD94D4F3D5371E0
34     Info Hash:                                                         06/02/2019   Tushy   05/31/2019   06/17/2019   PA0002181300
       F8583702AE872EE053184CA6080068C9F92E88CD                           17:11:53
       File Hash:
       FCF279202902EA6E3D0FAD1FA98C56F0FA68266DBAFAC1801851C20D6393BB79
35     Info Hash:                                                         05/26/2019   Tushy   05/21/2019   06/17/2019   PA0002181294
       4985301D5D4AEAE558E8D7676C69BF58D0163837                           11:45:34
       File Hash:
       06AC9F9912C62D76FFCB234A4EF21E94F42E28816D32958C9E40AD12A5EE4E65
                             Case 5:20-cv-01313-NAM-ATB Document 1-1 Filed 10/21/20 Page 5 of 7

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
36     Info Hash:                                                         05/17/2019   Tushy   05/16/2019   07/05/2019   PA0002206381
       F4C62F1FD6F96D354A206B3C071BC30B0FCF3492                           10:32:15
       File Hash:
       6C13119810306D9687576AA11BBF42B39F59647A38D5BD760B9DBB22CBEB6013
37     Info Hash:                                                         05/13/2019   Tushy   05/11/2019   07/05/2019   PA0002206404
       E3042E2B13A61316A6ACBA6EBFBC7D85DC17417B                           04:31:57
       File Hash:
       70F3AFD0582E7A0767EEBCAB4E38D08FE4336C18C01DF8F136514CEE7E105FBC
38     Info Hash:                                                         05/07/2019   Tushy   05/06/2019   06/03/2019   PA0002178772
       FDEAB1B3E4D42D587B2EE02F380247C859CA6EEB                           10:24:12
       File Hash:
       4208F114A19FA8974A79C470EBB3126679EFF49573E69E470DCB578B3A72F328
39     Info Hash:                                                         04/22/2019   Tushy   04/21/2019   06/03/2019   PA0002178776
       3AE42CF293CFFB030C91FF1DC013E5D178AE1DFF                           04:22:34
       File Hash:
       8D01AFDC70F6488F725AD53A36134E5D20A24FB0B10909C5DA781612F8A3D5E9
40     Info Hash:                                                         04/20/2019   Vixen   04/19/2019   05/28/2019   PA0002200778
       E294418C78388F4636C775A09659E440032F5BC1                           16:59:45
       File Hash:
       182605995BEF49F23F31CAB03F6EE22BC92F869EDB4B570089C81147A082BE40
41     Info Hash:                                                         04/16/2019   Tushy   04/16/2019   05/11/2019   PA0002173879
       999C03253CE0755916BEA619580CA77216F552E6                           23:42:21
       File Hash:
       B707565A7B07155F641B6F9D04B5CF088B456914F821B4B7312967FEF8E1AB43
42     Info Hash:                                                         04/12/2019   Tushy   04/11/2019   05/11/2019   PA0002173890
       A66C9C655E360338BD35653F211606B8DDC42727                           10:56:57
       File Hash:
       FD1AF2E638532BF05E7C3294DCE59C3CB84A554F0BC6154C167F7B215833937A
43     Info Hash:                                                         04/11/2019   Vixen   04/09/2019   04/29/2019   PA0002169963
       F25817E594908EA8A9E9E38596A20DA2D2230ADA                           01:53:53
       File Hash:
       1C87A9DA1C044AB0BB163AF53D4AFC3207AB4AB9F481586EF90413379D95FF70
44     Info Hash:                                                         04/07/2019   Tushy   04/06/2019   04/29/2019   PA0002169945
       DE19E29A578DDD1918CF64A59113FE702EDA2563                           20:41:20
       File Hash:
       217C4EEFF0FCD9F6DE936EDC6E4F7ABB7B0E61197229EA4E64419F16F0750D90
                             Case 5:20-cv-01313-NAM-ATB Document 1-1 Filed 10/21/20 Page 6 of 7

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
45     Info Hash:                                                         04/02/2019   Tushy   04/01/2019   05/11/2019   PA0002173888
       D0C5255AFD9000636DE5F8ACB610A30FEB3BFA69                           03:24:16
       File Hash:
       88C5475FBF97220CF3266DDD43F82024A58E4E0F7E17712884A132A2F32A290E
46     Info Hash:                                                         03/28/2019   Tushy   03/27/2019   04/29/2019   PA0002169944
       333EF607453E84D6528AC24F90BAF0FAD4A1117A                           03:52:15
       File Hash:
       8D68759EBB0D26D114D773A87E8A1E37F1FD3735B98773BB38286C4C8F1F36F1
47     Info Hash:                                                         03/25/2019   Tushy   03/22/2019   04/08/2019   PA0002164887
       D61C5F04FDAB44544326F33150221B2E8A0538C6                           01:38:18
       File Hash:
       F7ED0A21D7D25CB64D9CF0FF0D1F4369811D155597EE8EBFB953CB35E69BB5A9
48     Info Hash:                                                         03/18/2019   Tushy   03/17/2019   04/08/2019   PA0002164888
       A361841535E06DF75A9B500A19E4C931252F04C8                           03:38:33
       File Hash:
       73D05FBDE255FC82E52AEAD342BFCEE21D15312C70D5BFAE282DE0E3B1309945
49     Info Hash:                                                         03/13/2019   Tushy   03/12/2019   04/29/2019   PA0002169947
       7EABD52890574F4FC87725E6D6C0EA35DCC50D03                           10:30:18
       File Hash:
       49D45C859D2AB75707DD800BD56790452471381AFE11C33D22095272ADE7F934
50     Info Hash:                                                         03/04/2019   Tushy   03/02/2019   04/17/2019   PA0002186902
       FAB95948D114974766DDC47AA478DF62DAC33472                           15:11:58
       File Hash:
       940EB6CC9D7791158BDF729313A2C0AC41D3282D86C6CB8E1EA173DD4CCECB44
51     Info Hash:                                                         02/14/2019   Tushy   02/13/2019   03/11/2019   PA0002158596
       3C77567AD124F0721A7F51231C70F4FB0DE46830                           00:25:10
       File Hash:
       2A81CE62CDDB710749E2F2FAFA429B26071799D7A4ECB2B6416D4AEAC862F2C0
52     Info Hash:                                                         02/11/2019   Tushy   02/10/2019   03/24/2019   PA0002184028
       D57B689422F4E39D8893E3E0BB7A38C930AD4CEF                           02:50:42
       File Hash:
       62B7BAB68D9CFA287E5A27C59752ADBF87FDB6F932FC27F8022C6E9D279BADD8
53     Info Hash:                                                         02/05/2019   Tushy   02/05/2019   02/22/2019   PA0002155146
       8C66EB037AA13EF5404DD5106524B45219995A9C                           20:13:10
       File Hash:
       FDFB0E5888D040B2F5B24B603D5AAD2A3F4208F64D00083B66FFD7B8E69218DF
                             Case 5:20-cv-01313-NAM-ATB Document 1-1 Filed 10/21/20 Page 7 of 7

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
54     Info Hash:                                                         01/31/2019   Tushy   01/31/2019   02/22/2019   PA0002155140
       8B84870625941F984BA357806583B9F62C6D5F9D                           22:16:22
       File Hash:
       39B15527B11593F329E565B1ABF2CD8A4423C73C7724775A47CADA47F6D2E224
55     Info Hash:                                                         01/27/2019   Tushy   01/26/2019   02/22/2019   PA0002155150
       3C64DE25A475C2A641C10DC2A8A92F74581AF4E7                           13:26:09
       File Hash:
       75583BAB12BA233A752B16D7C17709D66C737D09C85D8AABD61D7640D02E9E49
56     Info Hash:                                                         01/22/2019   Tushy   01/21/2019   02/22/2019   PA0002155131
       8BCB7B06AB36EDCC1B53F56BC6B1329DB9D48900                           01:51:03
       File Hash:
       8AF8FCB882888074B5D5505F39BEA55918BF3536F3DD764B5B0A57DD73C5CF86
57     Info Hash:                                                         01/12/2019   Tushy   01/11/2019   01/22/2019   PA0002147904
       16964274EEF2DEB09294CF8A21B1AFBB9CC70842                           04:54:01
       File Hash:
       E1E282B1BD1C120CD2CCB60803E8E08E14EC9C2D723967F916AA9A73308D4BF3
58     Info Hash:                                                         12/15/2018   Tushy   12/12/2018   01/22/2019   PA0002147902
       EB209A2C769C32FFB78C53365CEFBDA980B65157                           01:18:17
       File Hash:
       7BCA6DFFED84106F46DD9742F0CCE1A027A79C10EE11243D9B7BEE6E59D1D22C
